72931: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-29635: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72931


Short Caption:SFR INVESTMENTS POOL 1, LLC VS. BANK OF NEW YORK MELLON (NRAP 5)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - NRAP 5 - U.S. District Court


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/21/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada LegislatureBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


AppellantSFR Investments Pool 1, LLCDiana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						


AppellantStar Hill Homeowners AssociationKurt R. Bonds
							(Alverson Taylor & Sanders)
						


RespondentCertificateholders of the CWABS, INC., Asset-Backed Certificates, Series 2006-6,


RespondentThe Bank of New York


RespondentThe Bank of New York MellonDarren T. Brenner
							(Akerman LLP/Las Vegas)
						Rex D. Garner
							(Akerman LLP/Las Vegas)
						Tenesa S. Powell
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/03/2017Filing FeeFiling Fee due.


05/03/2017Order/IncomingFiled Certifying Question to Nevada Supreme Court. Received from U.S. District Court for the District of Nevada and the Honorable Richard F. Boulware, II, U.S. District Court Judge.17-14710




06/13/2017Order/ProceduralFiled Order Accepting Certified Question, Directing Briefing and Directing Submission of Filing Fee.  Appellants shall have 30 days from the date of this order to file and serve opening briefs.  Respondent shall have 30 days from the date the last opening brief is served to file and serve an answering brief.  Appellants shall then have 20 days from the date the answering brief is served to file and serve any reply briefs.  Appellants and respondent shall each tender to the clerk of this court, within 11 days from the date of this order, the sum of $125, representing half of the filing fee.17-19448




06/13/2017Filing FeeAppellant Star Hill Homeowners Association's Filing Fee Paid. $83.33 from Law Offices Alverson Taylor Mortensen & Sanders - check no. 200837.


06/19/2017Filing FeeReturned Filing Fee. Check No. 3720 in the amount of $125.00 returned to SFR Investments Pool.


06/22/2017Filing FeeFiling Fee Paid. $41.67 from SFR Investments Pool, LLC. Check No. 3711.


06/27/2017Filing FeeFiling Fee Paid. $125.00 from Akerman LLP. Check No. 26000940.


07/14/2017BriefFiled Appellant SFR Investment's Opening Brief.17-23438




07/14/2017AppendixFiled Joint Appendix Volume 1.17-23441




07/14/2017Notice/IncomingFiled Appellant SFR Investment's Statutory Addendum.17-23444




07/19/2017BriefFiled Nevada Legislature's Amicus Curiae Brief.17-23955




08/14/2017MotionFiled Stipulation for Extension of Time (Answering Brief).17-26977




08/22/2017Order/ProceduralFiled Order.  Appellant Star Hill Homeowners Opening Brief due:  11 days.  Respondent shall have until October 5, 2017, to file and serve an answering brief that responds to SFR's opening brief and to any opening brief filed by Star Hill.17-28137




09/06/2017BriefFiled Appellant Star Hill Homeowners Association's Substantive Joinder to Appellant SFP Investments Pool 1, LLC's Opening Brief.17-29792




10/04/2017BriefFiled Respondent's Answering Brief.17-33746




10/24/2017MotionFiled Stipulation for Extension of Time (Reply Briefs).17-36511




10/24/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Briefs due: November 27, 2017.17-36515




11/28/2017BriefFiled Appellant SFR Investments Pool 1, LLC's  Reply Brief.17-40870




12/11/2017BriefFiled Appellant Star Hill Homeowners Association's Joinder to Appellant SFR Investments Pool 1, LLC's Reply Brief.17-42557




12/11/2017Case Status UpdateBriefing Completed/To Screening.


01/08/2018Notice/IncomingFiled Notice of Change of Address (Akerman LLP).18-01002




03/21/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.18-10980




08/01/2018Notice/IncomingFiled Notice of Appearance of Counsel (Natalie Winslow for Respondent The Bank of New York Mellon).18-29577




08/01/2018Notice/IncomingFiled Notice of Appearance of Counsel (Tenesa Powell for Respondent The Bank of New York Mellon).18-29578




08/02/2018Opinion/DispositionalFiled Authored Opinion. "Question answered." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 58. EN BANC18-29635




08/27/2018RemittiturIssued Remittitur.18-33354




08/27/2018Case Status UpdateRemittitur Issued/Case Closed.


12/18/2018RemittiturFiled Remittitur. Received by U.S. District Court Clerk on October 3, 2018. (SC)18-33354





Combined Case View